DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 12/06/2021.
	Claims 25-26 have been added. 
	Claims 6-7 have been cancelled. 
	Claims 1, 11, 14 and 20-23 have been amended. 
	Claims 1-5 and 8-26 are allowed.
.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Response to Arguments
	In response to Applicant’s arguments, see Remakes, filed on 12/06/2021, regarding:
Claim Interpretation:
According to Claim amendments, filled on 12/06/2021, regarding claims 20-23 the claim interpretation withdrawn.
Due to claim amendments and Applicant’s arguments, see Remakes, filed on 12/06/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered and are persuasive.  The Claim Rejections - 35 USC § 103 of 1-5 and 8-24 has been withdrawn. 


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
The closest prior art cited, in the examiner rejection issued on 08/06/2021, Abhyanker (US 8863245 B1) teaches an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. The private websites are embodied in a website having a domain name of nextdoor.com. Abhyanker further teaches verifies that a user lives at a residence associated with a residential address claimed by the user of an online neighborhood social network and restricts access to a particular neighborhood to the user and to neighboring 
	Rellas et al. (US 2014/0201100 A1) teaches execute algorithm to determine several respective locations to which to reposition delivery agents by several processors. A message is sent to a first delivery agent device associated with a first delivery agent to cause activation of the first delivery agent from inactive status to active status, relocation of the first delivery agent from a current location toward a different location, posting of the first delivery agent at a specified location, or deactivation of the first delivery agent from active status to inactive status based on results of the delivery agent management logic or results of the second algorithm by several processors.
	The OFFICIAL NOTICE took by the examiner of facts relying on “common knowledge” that it is well known in the art for delivery processes to include “in real time’ to transfer/send Rellas’s "complete order notification" from the driver device to the host upon delivering an order to a customer address.
	Taylor (US 2014/0164167 A1) teaches a commerce facilitating system ("CF") transform consumer service request input data via CF components into provider service confirmation messages and provider service monitoring triggers. Taylor further teaches generate a graphical user interface that is display via a display screen operatively connected to the processor, the user interface including a map visualization comprising: a graphical element depicting a location of a service provider; graphical elements depicting locations of a plurality of potential customers for the service provider; and a graphical 
	Bednarek et al. (US 2015/0227890 A1) teaches send and receive signals to and from users of a communication system. The communication signals may include data and control signals for exchanging information and also control signals for remote hardware that, for example, generate displays on user hardware such as smart devices. The communications system allows coordination of segmented order deliveries in a segmented order distributed distribution system.
	Gullo et al. (US 2004/0186811 A1) teaches insuring payment of a proper amount of postage, comprise receiving payment for an amount of postage, affixing a postage indicia to a piece of mail, wherein the postage indicia includes the postage amount in a format readable only by machine, and adjusting the postage amount at a time subsequent to receipt of payment.
	Marshall (US 2010/0241501 A1) teaches determining a status of the event in connection with a rewards algorithm, calculating reward information in accordance with the rewards algorithm, and storing the calculated reward information. A recipient is notified in accordance with a notification algorithm of the calculated reward information.

	However, the combination of Abhyanker in view of Rellas further in view of OFFICIAL NOTICE furthermore in view of Taylor in view of Bednarek further in view of Gullo in view of Marshall is silent as to explicitly disclosing “a plurality of customer users and a plurality of delivery users having residences within a common neighborhood and each operating a user computing device, wherein the plurality of customer users and the plurality of delivery users in the neighborhood delivery network are from among a plurality of users enrolled in a social network defining a plurality of neighborhoods including the common neighborhood, wherein each user among the plurality of users in the social network is validated and categorized as having an address within a neighborhood of the plurality of neighborhoods; receiving, at a computing system, a request from one of the customer user computing devices, the request comprising a list of goods to be delivered from a retail location to a customer user from among the plurality of customer users; receiving, from at least one of the delivery user computing devices, a notification message indicating that a delivery user is currently at the retail location or has intent to travel to the retail location, wherein the delivery user has a residence address within the common neighborhood; based on the notification message from the at least one delivery user computing device indicating that the delivery user is currently at the retail location or will be traveling to the retail location, presenting information regarding the request and the customer user to the delivery user computing device”. Therefore, the examiner is allowing independent claims 1, 11, 14 and 20 as they are rendered novel, nonobvious. Depending claims 2-5, 8-10, 25-26, 12-13, 15-19 and 21-24 respectively, and thus are also allowable for depending on allowable subject matter.

	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments 
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 



/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687